Citation Nr: 1759255	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral foot disability (bilateral plantar fasciitis, metatarsalgia, callus formation over the dorsal 5th toes and on the sole of the left foot at the 5th metatarsal head, and degenerative joint disease in both feet).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to February 8, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is in the Veteran's file. 

In June 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2017, the RO granted TDIU, effective February 8, 2012.  The RO noted that the effective date was the date of the February 2012 Board hearing.  However, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  Therefore, the claim for TDIU prior to February 8, 2012, must still be adjudicated.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral foot disability was no more than severe; and was not manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances.

2.  Prior to February 8, 2012, the evidence shows that the Veteran's service-connected disability did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a bilateral foot disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for TDIU prior to February 8, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in March 2010 and January 2017.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

A.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's bilateral foot disability is evaluated as 30 percent disabling under Diagnostic Code 5276 which addresses flatfoot, also called pes planus.  He contends that his bilateral foot disability is more advanced and painful than that contemplated by the ratings assigned.  At his February 2012 Board hearing, the Veteran noted constant, daily pain.  He noted difficulty walking for period of time and stated that he wore inserts in his shoes.   

Under Diagnostic Code 5276, a 30 percent rating is assigned where bilateral pes planus is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all relevant evidence, with particular attention to the evidence of record to include the VA treatment records, private x-ray results dated in February 2010 and the VA examinations from March 2010 and January 2017.  

Given the evidence, the Board finds that the Veteran's disability picture relative to his service-connected bilateral foot disability is found to be consistent with the 30 percent disability rating assigned under Diagnostic Code 5276.  The March 2010 VA examination and January 2017 VA examination reports reflect that the Veteran had pain of both feet.  Callosities were noted, bilaterally, on the March 2010 VA examination report and a painful callous over the left foot sole lateral distal aspect was noted in the January 2017 VA examination report.  However, no marked pronation of the foot, inward bowing of the Achilles' tendon or marked inward displacement or severe spasms of the Achilles tendon on manipulation has been shown to warrant a higher disability rating.  While tenderness was indicated on the March 2010 VA examination report, the January 2017 VA examination report shows that the tenderness was described as moderate to palpation over bilateral medial/plantar heel bone consistent with plantar fasciitis.  As such, the Board finds that the objective evidence of record is against a finding that the Veteran's bilateral foot disability warrants a rating in excess of 30 percent.  

The Board has considered the Veteran's complaints of pain and other reported functional impairment due to his bilateral foot symptoms, to include his testimony at his February 2012 Board hearing.  The Board finds, however, that there are no objective clinical indications that the Veteran's symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The Board notes that Diagnostic Codes 5277-5284 also apply to disorders of the feet, but none of these criteria allow for a rating in excess of 30 percent.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the Veteran's service-connected bilateral foot disability; there is no doubt to be resolved; and a higher schedular rating is not warranted.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Prior to February 8, 2012, the Veteran's only service-connected disability was a bilateral foot disability rated as 30 percent disabling.  February 8, 2012 is also the date that the grant of service connection for major depressive disorder and the assignment of a 50 percent evaluation were effectuated.  Thus, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) prior to February 8, 2012.

Nonetheless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has no power to award TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Although the Board does not have the power to award TDIU on an extraschedular basis in the first instance in the absence of a referral to the Director, Compensation Service, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.

The March 2010 VA examination report shows that the effect of the Veteran's condition on this usual occupation and daily activities was noted as difficulty walking, continuously, greater than 5 minutes or 300 feet.  

At his February 2012 Board hearing, the Veteran noted that his bilateral foot condition affected his ability to work.  He noted being in pain while walking and noted that he had to sit a lot due to the pain in his feet and legs.  He stated that he had not been employed in 15-20 years.   

A review of the Veteran's claims file reflects that not all of the records from the Social Security Administration (SSA) have been obtained.  Indicated in the file is that the records were unable to be found by the SSA.  

After a review of the entire record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disability did not reach the threshold of precluding his securing or following of substantially gainful employment during the time period at issue.  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no medical opinion supporting the Veteran's argument that his service-connected disability precluded substantially gainful employment during this time period.  The only medical opinion of record pertinent to the Veteran's ability to secure or follow a substantially gainful occupation is that of the March 2010 VA examiner, which tends to not support this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The Board is sympathetic to the Veteran's contention that his service-connected disability had an impact on his ability to secure or follow a substantially gainful occupation prior to February 8, 2012.  That impact, however, is adequately reflected in the assigned disability evaluation from that period.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award TDIU.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disability.  In this case, the medical evidence of record reflects that the Veteran's service-connected disability alone did not preclude him from engaging in gainful employment prior to February 8, 2012.  Accordingly, remand for referral to VA's Director, Compensation Service, is not warranted and entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral foot disability is denied.

Entitlement to TDIU prior to February 8, 2012, is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


